                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

In re:                                                      Case No. 13-21843-dob
         Robert Max Burton
         Kathryn Lee Burton
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Thomas McDonald, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/11/2013.

         2) The plan was confirmed on 08/29/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/05/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/24/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $141,233.67.

         10) Amount of unsecured claims discharged without payment: $133,142.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


  13-21843-dob        Doc 70      Filed 10/30/18     Entered 10/30/18 08:05:57         Page 1 of 4
Receipts:

          Total paid by or on behalf of the debtor                     $85,029.04
          Less amount refunded to debtor                                $1,030.00

NET RECEIPTS:                                                                                         $83,999.04


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $12,379.17
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $4,190.83
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $16,570.00

Attorney fees paid and disclosed by debtor:                           $200.00


Scheduled Creditors:
Creditor                                                Claim         Claim         Claim       Principal      Int.
Name                                          Class   Scheduled      Asserted      Allowed        Paid         Paid
ACSAP                                     Unsecured         271.90           NA           NA            0.00       0.00
Alpena County Treasurer                   Unsecured     14,384.16            NA           NA            0.00       0.00
Alpena News                               Unsecured         264.30           NA           NA            0.00       0.00
Alpena Paper & Supply                     Unsecured         292.36           NA           NA            0.00       0.00
Alpena Power Company                      Unsecured      2,790.32            NA           NA            0.00       0.00
Alpena Regional Medical Center            Unsecured      2,136.02       4,197.46     4,197.46      2,180.39        0.00
American Express                          Unsecured          64.14           NA           NA            0.00       0.00
AT & T                                    Unsecured          59.00           NA           NA            0.00       0.00
Barclays Bank Of Delaware                 Unsecured         994.66           NA           NA            0.00       0.00
Becket and Lee LLP-EFT                    Unsecured          84.39        303.55       303.55        157.68        0.00
Besser Credit Union                       Unsecured      1,500.00            NA           NA            0.00       0.00
Bob & Nancy Coombs                        Unsecured      5,000.00            NA           NA            0.00       0.00
Boldery Senchuck Rouleau & Williams       Unsecured      7,983.23            NA           NA            0.00       0.00
Charter Communications                    Unsecured         818.09           NA           NA            0.00       0.00
Credit Management Inc                     Unsecured           0.00           NA           NA            0.00       0.00
Darryl Wallace                            Unsecured     30,000.00            NA           NA            0.00       0.00
DTE Energy (Detroit Edison/MichCon)       Unsecured      1,615.29            NA           NA            0.00       0.00
FIA Card Services, NA As Successor to     Unsecured     12,064.00            NA           NA            0.00       0.00
Fifth Third Bank                          Unsecured          60.00           NA           NA            0.00       0.00
Gillard Bauer Mazrum Florip Smigleski &   Unsecured     28,502.33            NA           NA            0.00       0.00
Gordon Food Service                       Unsecured      7,800.00           0.00    10,727.78      5,572.61        0.00
Great Lakes Fire & Safety Equipment       Unsecured         191.70        191.70       191.70          99.58       0.00
Internal Revenue Service                  Priority      26,521.54     22,810.11     22,810.11     22,810.11        0.00
Internal Revenue Service                  Priority            0.00    22,810.11     22,810.11           0.00       0.00
Jewell's Disposal                         Unsecured         412.90           NA           NA            0.00       0.00
John & Marie Fisher                       Unsecured     86,000.00            NA           NA            0.00       0.00
JP Morgan Chase Bank-EFT                  Unsecured    104,562.00            NA           NA            0.00       0.00
Lakeshore Plumbing & Heating              Unsecured         431.80           NA           NA            0.00       0.00
Losinski Excavating                       Unsecured      2,000.00            NA           NA            0.00       0.00
MI Department of Treasury                 Priority      35,526.85     23,610.33     23,610.33     23,610.33        0.00
MI Department of Treasury                 Unsecured           0.00    11,335.04     11,335.04           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)


  13-21843-dob             Doc 70         Filed 10/30/18       Entered 10/30/18 08:05:57            Page 2 of 4
Scheduled Creditors:
Creditor                                           Claim         Claim         Claim        Principal       Int.
Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
MI Department of Treasury            Unsecured           0.00    12,370.86     12,370.86       6,426.12         0.00
MI Department of Treasury            Priority            0.00    19,066.47     19,066.47            0.00        0.00
Michigan AirGas                      Unsecured         300.71           NA            NA            0.00        0.00
Money Management                     Unsecured           0.00           NA            NA            0.00        0.00
Ogden Newspapers Inc                 Unsecured      4,142.34            NA            NA            0.00        0.00
PNC Bank                             Unsecured      4,976.92           0.00      5,579.13      2,898.12         0.00
PNC Bank                             Unsecured      2,529.29           0.00      2,475.45      1,285.89         0.00
PRA Receivables Management LLC EFT   Unsecured      3,276.00       3,473.54      3,473.54      1,804.35         0.00
PRA Receivables Management LLC EFT   Unsecured            NA       1,123.99      1,123.99        583.86         0.00
Schneiderman and Sherman PC          Unsecured           0.00           NA            NA            0.00        0.00
Ted Burton                           Unsecured      2,000.00            NA            NA            0.00        0.00
The Wirt Rivette Group               Unsecured    276,181.00           0.00   243,769.15            0.00        0.00
TRS Recovery Services Inc            Unsecured         561.18           NA            NA            0.00        0.00
True North Radio                     Unsecured         244.40           NA            NA            0.00        0.00
US Attorney Office-BC                Unsecured           0.00           NA            NA            0.00        0.00
Vantium Capital Inc                  Secured             0.00    69,519.00     69,519.00            0.00        0.00
Vantium Capital Inc                  Unsecured     69,518.00           0.00    71,737.65            0.00        0.00


Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00                $0.00
      Mortgage Arrearage                                         $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00                $0.00
      All Other Secured                                    $385,025.80                 $0.00                $0.00
TOTAL SECURED:                                             $385,025.80                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                   $0.00
       All Other Priority                                   $88,297.02         $46,420.44                   $0.00
TOTAL PRIORITY:                                             $88,297.02         $46,420.44                   $0.00

GENERAL UNSECURED PAYMENTS:                                 $51,778.50         $21,008.60                   $0.00


Disbursements:

         Expenses of Administration                              $16,570.00
         Disbursements to Creditors                              $67,429.04

TOTAL DISBURSEMENTS :                                                                             $83,999.04




UST Form 101-13-FR-S (09/01/2009)


  13-21843-dob          Doc 70       Filed 10/30/18       Entered 10/30/18 08:05:57             Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Thomas McDonald
                                                                  Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


  13-21843-dob         Doc 70      Filed 10/30/18      Entered 10/30/18 08:05:57           Page 4 of 4
